Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 7, 13 and 17 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting/receiving information on a number of paging frames (PFs) in a discontinuous reception (DRX) cycle in system information block 1 (SIB1); wherein the number of PFs is identified based on information on paging search space; and transmitting/receiving at least one paging message in the at least one PF.
It is noted that the prior art of record shows transmitting/receiving SIB carrying a paging message (Gao et al, US 20200280957) and determining a paging frame based on DRX cycle and acquiring SIB (Jung et al, US 20190223086).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 7, 13 and 17.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467